Citation Nr: 1516048	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for upper respiratory problems (previously claimed as frequent coughing), to include as due to an undiagnosed illness. 

2. Whether new and material evidence has been received to reopen the service connection claim for headaches (also claimed as migraines), to include as due to an undiagnosed illness. 

3. Whether new and material evidence has been received to reopen the service connection claim for a gastrointestinal disorder, to include hypertrophic gastritis (previously claimed variously as a stomach condition, stomach pain, chest pain, heartburn, and a hiatal hernia), to include as due to a medically unexplained chronic multisymptom illness. 

4. Whether new and material evidence has been received to reopen the service connection claim for left arm pain and arthritis in the joints. 

5. Whether new and material evidence has been received to reopen the service connection claim for residuals of a left leg fracture. 

6. Whether new and material evidence has been received to reopen the service connection claim for nosebleeds, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for fibromyalgia, to include as due to a medically unexplained chronic multisymptom illness. 

8. Entitlement to service connection for neurological symptoms, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  These claims are currently under the jurisdiction of the Nashville, Tennessee RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran requested to testify at a hearing before the Board in his December 2012 substantive appeal (VA Form 9).  A hearing has not yet been scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board at the RO.  Unless he indicates otherwise in a hearing selection form, he should be scheduled for a Travel Board hearing per his stated preference in the VA Form 9. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

